DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of the after final amendment filed on November 4, 2021 under 37 CFR 1.116 for consideration under AFCP Program 2.0.  The amendment has been entered.  Claim 4 has been cancelled, and claims 1-3 and 5 are currently pending.
Response to Arguments
Applicant’s arguments, see pages 5 and 6, filed November 4, 2021, with respect to claims 1-3 and 5 have been fully considered and are persuasive.  The rejection of September 7, 2021 has been withdrawn. 
Allowable Subject Matter
Claims 1-3 and 5 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious a control apparatus for a vehicle that is used in a shift control for an automatic transmission having hydraulically operated frictional engagement devices having a learning control portion; and an update control portion configured to obtain a new guard value from an external device, and to update the guard value to the new guard value, wherein the update control portion limits the learning value by the new guard value, prior to execution of the learning control operation, such that the learning value is rewritten, by the update control portion, to a value within a new guard-value range defined by the new guard value in a case in which .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JUSTIN HOLMES/Primary Examiner, Art Unit 3655